ALLOWABILITY NOTICE

Status of Claims
	Receipt of the claim amendments and arguments/remarks filed 05 February 2021 is acknowledged.  Claims 1 and 20 were amended.  Claim 14 was cancelled.  Claims 1-13 and 15-22 are pending.

Status of Objections/Rejections
	Rejections and/or objections not reiterated from previous office actions are hereby withdrawn.  

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings filed 06/15/2020 are acceptable.  Color drawings were not intended by the Applicant per a telephonic interview with Wei Huang on 05 March 2021.

Information Disclosure Statement
The information disclosure statement (IDS) filed 12/21/2020, 02/18/2021 and 03/04/2021 has been considered by the Examiner.  A signed and initialed copy of the IDS is included with the instant Office Action.

Terminal Disclaimer
The terminal disclaimer filed on 04 March 2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of any patent granted on Application Number 16/901,909 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Wei Huang on 05 March 2021.
The application has been amended as follows:
Amendments to the Claims
1. (Currently Amended) A pharmaceutical composition, comprising:
(1) a therapeutically effective amount of a salt of flecainide,
(2) a cyclodextrin, and
(3) an acid,
wherein said pharmaceutical composition is in the form of a liquid solution that has said salt of flecainide at a concentration above 60 mg/mL, said cyclodextrin at a concentration of liquid solution, said acid at a concentration of 2 mM to 10 mM, and a pH above 5.5 when measured at room temperature.

2. (Currently Amended) The pharmaceutical composition of claim 1, wherein said concentration of said cyclodextrin is from about 15% (w/v) to about 25% (w/v) of said liquid solution.

3. (Currently Amended) The pharmaceutical composition of claim 1, wherein said concentration of said cyclodextrin is about 20% (w/v) of said liquid solution.

16. (Currently Amended) The kit of claim 1, wherein said pH of said liquid solution is about 5.9
when measured at room temperature.

20. (Currently Amended) A unit dose of a pharmaceutical composition that comprises: a salt of  flecainide, a cyclodextrin, and an acid, 
wherein said pharmaceutical composition is in the form of a liquid solution that has said salt of flecainide at a concentration above 60 mg/mL, said cyclodextrin at a concentration of from about 5% (w/v) to about 50% (w/v) of said liquid solution, said acid at a concentration of 2 mM to 10 mM, and a pH above 5.5 when measured at room temperature, and 
wherein said unit dose comprises from about 50 mg to about 350 mg of said salt of flecainide.

23. (New) The unit dose of claim 21, wherein:
(i) said salt of flecainide comprises flecainide acetate, and said concentration of said salt of flecainide is about 75 mg/mL;
(ii) said acid comprises acetic acid; and
(iii) said cyclodextrin comprises hydroxypropyl-β-cyclodextrin, and said concentration of said cyclodextrin is about 20% (w/v) of said liquid solution.

24. (New) The unit dose of claim 22, wherein:
(i) said salt of flecainide comprises flecainide acetate, and said concentration of said salt of flecainide is about 75 mg/mL;
(ii) said acid comprises acetic acid; and
(iii) said cyclodextrin comprises hydroxypropyl-β-cyclodextrin, and said concentration of said cyclodextrin is about 20% (w/v) of said liquid solution.

25. (New) The unit dose of claim 20, wherein said concentration of salt of flecainide is from about 65 mg/mL to about 95 mg/mL.

26. (New) The unit dose of claim 25, wherein said salt of flecainide comprises flecainide acetate.

27. (New) The unit dose of claim 26, wherein said cyclodextrin comprises hydroxypropyl-β- cyclodextrin, and said concentration of said cyclodextrin is from about 15% (w/v) to about 25% (w/v) of said liquid solution.

28. (New) The unit dose of claim 27, wherein said pH is about 5.8 to about 6.2 when measured at room temperature.

29. (New) The composition of claim 1, wherein:
(a) said salt of flecainide comprises flecainide acetate, and said concentration of said salt of flecainide is about 75 mg/mL;
(b) said acid comprises acetic acid; and
(c) said cyclodextrin comprises hydroxypropyl-β-cyclodextrin, and said concentration of said cyclodextrin is about 20% (w/v) of said liquid solution.

Reason for Allowance
The following is an examiner’s statement of reasons for allowance: It is prima facie obvious, in light of the disclosure of Cross (US 2008/0275036 A1) and the teachings of Aliot (“Twenty-five years in the making: flecainide is safe and effective for the management of atrial fibrillation”, Europace, 13,161-173,201), Hirsch (US 2004/0045546 A1) and Hill (US 2007/0178050 A1), to produce a formulation for delivery by including a nebulizer that comprises anti-arrhythmic agents including flecainide due to known advantages of delivery by inhalation including minimizing side effects and allowing direct delivery to the heart, as disclosed by Cross (paragraph [0006] and [0098]).  However, none of the cited prior art teaches or suggests a composition comprising flecainide for delivery by a nebulizer that contains a concentration of acid of from about 2 mM to about 10 mM and, as evidenced by the instant specification, a formulation with a lower concentration of acid (e.g. 5mM) provides a higher conversion rate (44% vs. 35%) when compared to a formulation with a higher concentration of acid (e.g. 90 mM) (Figure 23A, Table 19 and Table 27).  Therefore, the claims are allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
	Claims 1-13 and 15-29 are allowed.

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN P NGUYEN whose telephone number is (571)270-5877.  The examiner can normally be reached on Monday-Friday 10am-6pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Blanchard can be reached on (571) 272-0827.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/John P Nguyen/
Examiner, Art Unit 1619




/Robert T. Crow/Primary Examiner, Art Unit 1634